DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 September 2020 has been entered.

Response to Amendment
The amendment of 01 September 2020 has been entered.
Disposition of claims:
	Claim 17 has been amended.

	Claims 1-2, 13-14, 16, 18-20, and 22 are cancelled.
	Claims 3-12, 15, 17, 21, and 23 are pending.
The amendment to claim 17 has overcome the rejection of claims 17, 3-12, and 21-22 under 35 U.S.C. 103 over Buesing et al. (WO 2013/120577 A1) (hereafter “Buesing”) in view of Park et al. (US 2003/0042848 A1) (hereafter “Park”) set forth in the last Office action as well as the rejection of claim 15 under 35 U.S.C. 103 Buesing and Park and further in view of Kim ‘888 (EP 1661888 A1) (hereafter “Kim ‘888”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments, see the 2nd paragraph of p. 45 through the 2nd paragraph of p. 46 of the reply filed 01 September 2020 with respect to the rejection of claims 17, 3-12, and 21-22 under 35 U.S.C. 103 over Buesing in view of Park set forth in the last Office action as well as the rejection of claim 15 under 35 U.S.C. 103 Buesing and Park and further in view of Kim ‘888 set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While Buesing and Kim ’888 continue to be relied upon, they are relied upon to modify newly cited reference Lee et al. (US 2012/0319115 A1) (hereafter “Lee”). Lee teaches the added limitations of the current claim 17, as outlined below.

Applicant's arguments, see the final paragraph of p. 46 of the reply filed 01 September 2020 regarding new claim 23 have been fully considered but they are not persuasive.
Applicant argues that new claim 23 should be allowable for its recitations to the specific Formula 202 in combinations with the other recitations in claim 23.
As outlined below, the limitations of new claim 23 are obvious over the references cited below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 3-12, 15, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0319115 A1) (hereafter “Lee”) in view of Kim ‘888 (EP 1661888 A1) (hereafter “Kim ‘888”) and Buesing et al. (WO 2013/120577 A1) (hereafter “Buesing”).
Regarding claims 17, 3-12, 15, 21, and 23: Lee discloses an organic light emitting device comprising a substrate comprising a first sub-pixel area, a second sub-pixel area, and a third sub-pixel area {Fig. 6 as described in paragraphs [0094]-[0099]}.
The device further comprises a plurality of first electrodes respectively disposed on the first sub-pixel area, the second sub-pixel area, and the third sub-pixel area and a second electrode facing the first electrodes {(Fig. 6 as described in paragraphs [0094]-[0099]), (paragraphs [0058] and [0099]: Element 117 is a pixel electrode that can be equated in each case with the instant first electrode.), (paragraphs [0059] and [0099]: Element 120 is an electrode that can be equated with the instant second electrode.)}.
The device further comprises an emission layer between the first electrode and the second electrode {Fig. 6 as described in paragraph [0099]}.
The emission layer comprises a first emission layer arranged in the first sub-pixel area, a second emission layer arranged in the second sub-pixel area, and a third emission layer arranged in the third sub-pixel area {Fig. 6 as described in paragraph [0099]}.
The first sub-pixel area and the second sub-pixel area each comprise an auxiliary hole transport layer that can be equated with the instant auxiliary layer {Fig. 6 as described in paragraph [0099]}.
The third sub-pixel area does not comprise an auxiliary hole transport layer {Fig. 6 as described in paragraph [0099]}
The first emission layer, the second emission layer, and the third emission layer are not stacked and are not overlapped with each other {Fig. 6 as described in paragraph [0099]}.
Lee does not disclose a specific device comprising a hole transport region in each of the first, second and third sub-pixel areas.
However, Lee teaches that the layer between the second resonance layer (element 117 of Lee, which is being equated with the instant first electrode as described above) and the opposite electrode (element 120 of Lee, which is being equated with the instant second electrode) may additionally comprise a hole injection layer, a hole transport layer, an electron transport layer, and an electron injection layer in addition to the emission layer in each sub-pixel area and the auxiliary hole transport layer in the case of the first and second sub-pixel areas {paragraph [0099]}.
Kim teaches that it was known at the time the invention was effectively filed to provide these layers in the order of moving away from the anode: hole injection layer/hole transport layer/emission layer/electron transport layer/electron injection layer {Fig. 1 as described in paragraphs [0043]-[0055]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the device of Lee by forming a hole transport region in each of the first, second and third sub-pixel areas, the hole injection layer being closest to the first electrode and the hole transport layer between the hole injection layer and the emission layer in each of the first, second and third sub-pixel areas, based on the teaching of Lee and Kim. The modification would have been a combination of prior art elements according to known methods to obtain predictable 
Lee as modified by Kim does not exemplify that the auxiliary hole transport layer located in the first sub-pixel area and the second sub-pixel area is located between the hole transport layer and the emission layer, being adjacent to and in contact with the light-emitting layer. 
Lee does not specify where the auxiliary hole transport layer is located relative to the other layers of the hole transport region.
However, there are only three options for where the auxiliary hole transport layer can be located in the hole transport region. The layer could be located between the hole injection layer and the first electrode (anode), between the hole injection layer and the hole transport layer, or between the hole transport layer and the emission layer.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Lee by forming the layer structure of the device such that the auxiliary hole transport layer is located between the hole transport layer and the emission layer, based on the teaching of Lee and Kim. The selection would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum layer architectures to be used to make an organic light-emitting device.
In such an architecture, given that there are no additional layers present, the auxiliary hole transport layer would necessarily be adjacent to and in contact with the emission layer. Additionally, the auxiliary hole transport layer would necessarily be adjacent to and in contact with the hole transport layer.
Lee does not teach that the hole transport layer comprises a first hole transporting compound having the structure of the instant Formula 202.
Kim ‘888 teaches the aromatic tertiary amine compound shown below as the hole transport layer material for an organic light-emitting device {(paragraph [0033]; The phenyl carbazole derivative of the invention can be used as a hole transport layer material in an organic light-emitting device and is exemplified by compounds having the structure of Formulas 3-26.), (p. 5, the Compound having the structure of Formula 3, shown below.)}.
[AltContent: textbox (Kim ‘888’s Formula 3)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Kim ‘888’s Formula 3 has the structure of the instant Compound HT13, which has the structure of the instant Formula 202 where: xa5 is 2; L205 is a phenylene group; xa2 and xa4 are each 0; R202 and R204 are each phenyl; Xa1 and Xa3 are each 0; R201 and R203 are each phenyl substituted carbazolyl groups.
Kim ‘888 teaches that compounds of Kim ‘888’s disclosure have high glass transition temperatures and that compounds having high glass transition temperatures {paragraphs [0031] and [0033]}. Kim ‘888 teaches that devices using the compounds of Kim ‘888’s disclosure enable organic light-emitting devices having high efficiency, low voltage, high luminance, and long lifespan {paragraph [0008]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting device of Lee by using Kim ‘888’s Formula 3 as the material of the hole transport layer in each of the sub-pixel areas, based on the teachings of Kim ‘888. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been obvious to have chosen a compound having the structure of Kim ‘888's Formula 3, because the compound having the structure of Kim ‘888's Formula 3 is an exemplified compound of Kim ‘888, and Kim ’888 teaches that the compounds of Kim ‘888’s disclosure have high glass transition temperatures and that compounds having high glass transition temperatures when used in the organic layers of an organic light-emitting device provide organic layers with increased resistance to high temperatures and therefore provide organic light-emitting devices with improved lifetimes and durability, as described above. Kim ‘888 further teaches that organic light-emitting devices comprising a compound of Kim ‘888 disclosure has high efficiency, low voltage, and high luminance, as described above.
Lee does not teach that the auxiliary hole transport layer comprises an amine-based compound having the structure of the instant Formula 1.
Lee’s auxiliary hole transport layer is a hole transport layer.
Buesing teaches that Buesing’s Compound HTM4, shown below, can be used as the material of a hole transporting layer of an organic light emitting device {(p. 2, lines 16-17; The compounds of the invention have the structure of the formula (1).), (p. 57, lines 25-32: The compound having the structure of formula (1) can be used as a material of a hole transport layer.), (p. 36, lines 15-16: The compounds of the disclosure are exemplified by the compounds on pp. 36-51.), (p. 36, a compound having the structure of Buesing’s Compound HTM4)}.

[AltContent: textbox (Buesing’s Compound HTM4)]
    PNG
    media_image2.png
    889
    722
    media_image2.png
    Greyscale


Buesing further teaches that the compounds of Buesing can be used in a layer that transports holes that is located between another hole transporting layer and an emission layer {p. 57, line 34 through p. 58, line 5: The compound having the structure of formula (1) can be used as a material of the electron-blocking layer of an organic light-emitting device, which is necessarily a hole transporting layer and is located between another hole transporting layer and an emission layer}.
Therefore, at the time the invention was effectively filed, it would have been obvious to have further modified the organic light-emitting device of Lee by using Buesing’s Compound HTM 4 as the material of the auxiliary hole transport layer, based on the teaching of Lee and Buesing. The modification would have been a combination of prior art elements according to known methods to obtain predictable results, with a reasonable expectation of success. See MPEP 2143(I)(A). The selection of Buesing’s HTM4 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum materials when producing compounds to be used to make an organic light-emitting device.
Buesing’s Compound HTM4 has the structure of the instant Formula 1 where: A11 has the structure of the instant Formula 9-2 in which b91 and b92 are each 1 and R91 and R92 are each hydrogen, which can be described as an unsubstituted cycloalkene group where b17 is 2 and R17 is in each case a phenyl group and the 2 R17 groups are bridged together to form a ring and can in turn be described as phenyl rings substituted with a phenyl ring; n12 is 0; n11 is 1; a11 is 0; a13 and 14 are 0; R11 and R12 are each a phenyl substituted phenyl group, which has the structure of the instant Formula 5-1 where a51 is 1 and R51 is phenyl. L11, L12, L13, and L14 are not present and are not 
Buesing’s Compound HTM4 has the structure of the instant Compound 42 of claim 12.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Buesing et al. (WO 2013/120577 A1) (hereafter “Buesing”) in view of Park et al. (US 2003/0042848 A1) (hereafter “Park”).
Regarding claim 23: Buesing discloses an organic light emitting device comprising a first electrode, a second electrode, and an emission layer between the first electrode and the second electrode {(p. 122, lines 6-16, Example 5: description of the device structure device example E18 in Table 7.), (p. 121, Table 7, Example 5, device E18)}.
The device further comprises a hole transport region between the anode and the emission layer, the hole transport region comprising in order from the anode, a hole injection layer, a hole transport layer, and an electron-blocking layer {(p. 122, lines 6-16, Example 5: description of the device structure device example E18 in Table 7.), (p. 121, Table 7, Example 5, device E18)}. The electron-blocking layer is being equated with the instant auxiliary layer.
The emission layer is adjacent to and in contact with the electron-blocking layer of Buesing (which is being equated with the instant auxiliary layer, and the hole transport layer of Buesing (which is being equated with the instant hole transport layer) is adjacent to and in contact with the electron-blocking layer of Buesing (which is being {(p. 122, lines 6-16, Example 5: description of the device structure device example E18 in Table 7.), (p. 121, Table 7, Example 5, device E18)}.
Buesing’s electron-blocking layer (which is being equated with the instant auxiliary layer) comprises the compound shown below {(p. 122, lines 6-16, Example 5: description of the device structure device example E18 in Table 7.), (p. 121, Table 7, Example 5, device E18 – Compound HTM3 is the material of Buesing et al.’s electron-blocking layer.), (p. 118, Compound HTM3)}.
[AltContent: textbox (Buesing’s Compound HTM3)]
    PNG
    media_image3.png
    883
    699
    media_image3.png
    Greyscale


Where Buesing’s Compound HTM3 has the structure of the instant Formula 1 where: A11 has the structure of the instant Formula 9-2 in which b91 and b92 are each 1 and R91 and R92 are each hydrogen, which can be described as an unsubstituted cycloalkene group where b17 is 2 and R17 is in each case a phenyl group and the 2 R17 groups are bridged together to form a ring and can in turn be described as phenyl rings substituted with a phenyl ring; n12 is 0; n11 is 1; a11 is 0; a13 and 14 are 0; R11 is a 51 is phenyl; R12 is a fluorenyl group, which has the structure of the instant Formula 5-11 where Y51 is C(R55)(R56) in which R55 and R56 are both methyl, and R52 and R51 are each hydrogen. L11, L12, L13, and L14 are not present and are not required. Such a compound also has the structure of the instant Formula 1-2 where the variables are as defined above.
Buesing’s hole transport layer (which is being equated with the instant hole transport layer) comprises the compound shown below {(p. 122, lines 6-16, Example 5: description of the device structure device example E18 in Table 7.), (p. 121, Table 7, Example 5, device E18 – Compound HIL3 is the material of Buesing’s hole transport layer.), (p. 117, Compound HIL3)}. 
[AltContent: textbox (Buesing’s Compound HIL3)]
    PNG
    media_image4.png
    794
    920
    media_image4.png
    Greyscale


Buesing does not teach a first pixel area, a second pixel area, and a third pixel area.
Park teaches an organic electroluminescent display device comprising a first pixel area, a second pixel area, and a third pixel area, as shown below {Fig. 4 as described in paragraphs [0034]-[0037]}.

    PNG
    media_image5.png
    676
    1470
    media_image5.png
    Greyscale

Where the regions labeled as “Rp”, “Gp”, and “Bp” in the organic electroluminescent display device of Park, as shown above, are being equated with the instant first sub-pixel area, second sub-pixel area, and third sub-pixel area comprising red light-emitting layer, a green light-emitting layer, and a blue light-emitting layer, respectively.
Each sub-pixel region comprises a substrate (element 100), a plurality of first electrodes (elements 112), a plurality of organic layer stacks (elements 120) comprising light-emitting layers that are not stacked and are not overlapped with each other (elements 120c), and a second electrode (element 124). The first emission layer is arranged in the first sub-pixel region between a first electrode and the second electrode. The second emission layer is arranged in the second sub-pixel region between a first electrode and the second electrode. The first emission layer is arranged in the first sub-pixel region between a first electrode and the second electrode. The third emission layer 
Park teaches that for a display device, a plurality of pixel regions are deposited on a large area substrate {paragraph [0007]}, and that the disclosure teaches providing a full color organic electroluminescent display {paragraphs [0012]-[0016]}.
Park teaches that the display devices of Park have low power consumption {paragraphs [0015]-[0016]}.
At the time the invention was effectively filed it would have been obvious to have modified the organic light emitting device of Buesing et al. to be used to produce a full color display device using the sub-pixel region structure of Park, based on the teaching of Park. The modification would have been a combination of prior art elements (the organic layer structure of Buesing and the pixel region structure of Park) according to known methods (the production of the organic stack of Buesing and the production of the display device of Park) to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to produce a full color organic electroluminescent display device that has low power consumption as taught by Park.
The resultant device would comprise three pixel regions comprising the layer stack of Buesing described above (including the layer stack of the hole transport region as described above), each layer stack having a light-emitting layer emitting red, green, or blue where the light-emitting layers are not stacked and are not overlapped with each other. The first emission layer is arranged in the first sub-pixel region between a first electrode and the second electrode. The second emission layer is arranged in the second sub-pixel region between a first electrode and the second electrode. The first 
Buesing does not exemplify an organic light-emitting device comprising both an auxiliary layer comprising an amine compound having the structure of the instant Formula 1 and a hole transport layer comprising a first hole transporting compound having the structure of the instant Formula 202.
However, Buesing teaches that the material of the hole-transport layer can be a hole transport material employed in a hole transport layer in accordance with the prior art {p. 85, lines 24-29}.
Kim ‘888 teaches the aromatic tertiary amine compound shown below as the hole transport layer material for an organic light-emitting device {(paragraph [0033]; The phenyl carbazole derivative of the invention can be used as a hole transport layer material in an organic light-emitting device and is exemplified by compounds having the structure of Formulas 3-26.), (p. 5, the Compound having the structure of Formula 3, shown below.)}.
[AltContent: textbox (Kim ‘888’s Formula 3)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Kim ‘888’s Formula 3 has the structure of the instant Compound HT13, which has the structure of the instant Formula 202 where: xa5 is 2; L205 is a phenylene group; 
Kim ‘888 teaches that compounds of Kim ‘888’s disclosure have high glass transition temperatures and that compounds having high glass transition temperatures when used in the organic layers of an organic light-emitting device provide organic layers with increased resistance to high temperatures and therefore provide organic light-emitting devices with improved lifetimes and durability {paragraphs [0031] and [0033]}. Kim ‘888 teaches that devices using the compounds of Kim ‘888’s disclosure enable organic light-emitting devices having high efficiency, low voltage, high luminance, and long lifespan {paragraph [0008]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Buesing as modified by Park by substituting the material of the hole transport layer with a compound having the structure of Kim ‘888's Formula 3 in each of the sub-pixel regions, based on the teachings of Kim ‘888. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been obvious to have chosen a compound having the structure of Kim ‘888's Formula 3, because the compound having the structure of Kim ‘888's Formula 3 is an exemplified compound of Kim ‘888, and Kim ’888 teaches that the compounds of Kim ‘888’s disclosure have high glass transition temperatures and that compounds having high glass transition temperatures when used in the organic layers of an organic light-emitting device provide organic layers with increased resistance to high temperatures and therefore provide organic light-emitting 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786